OPINION — AG — ** FIREFIGHTER'S PENSION — RETIREMENT ** A FIREFIGHTER WHO HAS RETIRED ON A SERVICE PENSION MAY APPLY TO HAVE HIS SERVICE PENSION SET ASIDE AND MAY MAKE APPLICATION FOR A DISABILITY PENSION UNDER THE PROVISIONS OF 11 O.S. 1971 365 [11-365]. IT THEN BECOMES THE DUTY OF THE BOARD OF TRUSTEES OF THE FIREMEN'S RELIEF AND PENSION FUND TO MAKE A DETERMINATION OF THE APPLICANT'S ENTITLEMENT TO SUCH DISABILITY PENSION, BASED UPON THE ESTABLISHED CRITERIA FOR EVALUATION OF APPLICATIONS FOR DISABILITY RETIREMENT IN THE SAME MANNER AS THEY WOULD IN ANY OTHER CASE. CITE: 11 O.S. 1971 364 [11-364], 11 O.S. 1971 366 [11-366] (WILLIAM DON KISER)